Citation Nr: 0208482	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  02-00 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of right hand and wrist injury involving the index 
and middle fingers with carpal tunnel syndrome, currently 
rated as 30 percent disabling. 

2.  Entitlement to service connection for depression 
secondary to the service-connected residuals of right hand 
and wrist injury involving the index and middle fingers with 
carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse


INTRODUCTION

The veteran had active military service from January 1967 to 
October 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in October 2001, a statement of the case was issued in 
December 2001, and a substantive appeal was received in 
January 2002.  In May 2002, the veteran and his spouse 
testified at a Board videoconference hearing. 


REMAND

The Board first acknowledges that it has recently been given 
the authority to accomplish additional development of issues 
on appeal without the need to remand the case to the RO.  67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  However, whether to remand a case 
to the RO or to direct that the development be accomplished 
at the Board is discretionary under 38 C.F.R. § 19.9(a).  For 
reasons hereinafter explained, the Board finds that under the 
particular circumstances presented in this case, the 
appropriate action is to remand the case to the RO.  

It appears that both of the issues on appeal involve 
consideration of the extent and severity of the veteran's 
service-connected residuals of right hand and wrist injury 
involving the index and middle fingers with carpal tunnel 
syndrome.  The record shows that service connection was 
established for this disability with a noncompensable 
evaluation by rating decision in April 1969.  By rating 
decision in June 1999, the rating was increased to 10 
percent, effective March 24, 1998.  By rating decision in 
April 2000, the rating was increased to 30 percent, effective 
September 27, 1999.  

The record further shows that the veteran suffered post-
service job-related injuries to the right hand in the 1990's.  
In various statements, the veteran has advanced contentions 
to the effect that the subsequent right hand injuries were 
caused by the service-connected residuals of right hand and 
wrist injury involving the index and middle fingers with 
carpal tunnel syndrome.  It does not appear that this new 
service connection issue has been adjudicated by the RO.  
Since a determination on this new issue may impact on the 
increased rating issue to the extent of making it clear what 
symptomatology can or cannot be considered, the Board finds 
the claims to be inextricably intertwined.  Accordingly, it 
is appropriate to remand the case to the RO since it must 
first develop and adjudicate the new service connection 
issue.  

The Board also notes that the November 2000 VA examination 
appears to be inadequate for rating purposes.  Specifically, 
the examiner noted that because of involuntary twitches, 
neurological examination was not attempted as it was not 
feasible.  It was recommended that a full examination be 
conducted in 18 to 24 months.  

Finally, the remaining issue of entitlement to secondary 
service connection for depression also appears to be 
intertwined with the new service connection claim in that a 
determination as to what right hand and wrist symptoms are to 
be considered service-connected may affect the depression 
issue. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain all pertinent 
treatment and hospital records from Audie 
Murphy VA hospital which are not already 
of record, to specifically include 
records of any psychiatric 
hospitalization in 2002.  The RO should 
also take appropriate action to obtain 
copies of treatment records from Dr. 
Boyce Elliott dated in 2002. 

2.  The RO should develop and adjudicate 
the new claim of entitlement to service 
connection for additional right hand and 
wrist disability resulting from post-
service injuries caused by the residuals 
of right hand and wrist injury involving 
the index and middle fingers with carpal 
tunnel syndrome.  The veteran and his 
representative should be furnished notice 
of the determination and notice of 
appellate rights and procedures, 
including the need to file a timely 
notice of disagreement if the veteran 
wished to initiate an appeal from this 
determination.  If a timely notice of 
disagreement is received, the RO should 
take appropriate action pursuant to 38 
C.F.R. § 19.26, including issuance of a 
statement of the case, so that the 
veteran may have the opportunity to 
complete an appeal by filing a timely 
substantive appeal if he so wishes. 

3.  In the event any VA examinations 
conducted in connection with the new 
service connection claim addressed in the 
above paragraph number 1 do not set forth 
sufficient clear findings to allow for 
rating the service-connected residuals of 
right hand and wrist injury involving the 
index and middle fingers with carpal 
tunnel syndrome, the RO should ensure 
that such examinations are conducted. 

4.  After completion of the above, the 
veteran should be scheduled for a special 
VA psychiatric examination to ascertain 
whether or not the veteran suffers from 
depression which was caused by or 
aggravated by his service-connected 
residuals of right hand and wrist injury 
involving the index and middle fingers 
with carpal tunnel syndrome.   

5.  The RO should then review the 
expanded record and determine whether an 
increased rating is warranted for the 
service-connected residuals of right hand 
and wrist injury involving the index and 
middle fingers with carpal tunnel 
syndrome and whether service connection 
is warranted for depression secondary to 
the service-connected right hand-wrist-
fingers disability.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



